Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1, 2, 6, 7, 9, 11, and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "third and fourth shifting elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP ‘631 A1 to ZF.
	Regarding claim 1, ZF shows in figure 1 and input shaft GW1, a first clutch A, a second clutch B, sun gears E11 and E12 coupled together, carrier E22 coupled to the output shaft GW2, and ring gear E32 coupled to carrier E21. 
	Regarding claim 2, ZF shows brake D for coupling the ring gear E31 to the housing GG. 
	Regarding claim 4, first and second shifting elements are in fact clutches. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘631 A1 to ZF as applied to the claims 1, 2 and 4 above, and further in view of Bucknor et al. ‘041 B2.
	Regarding claim 6, ZF doesn’t show an electric motor connected to the coupled sun gears but shows an engine connected to the input shaft in figure 9. Bucknor shows an electric motor MG1 connected to coupled sun gears 22 and 32 as well as an engine connected to an input shaft 17 that is clutched (50) to the same coupled sun gears 22 and 32. Bucknor further shows a carrier 27 clutched (54) to the same input shaft (17) as well as a carrier 37 coupled to the output shaft 19. Thus, since these two transmissions 
	Regarding claim 7, ZF does not appear to provide much in the way of how the transmission is shifted, but given the fact that friction clutches and brakes are indicated, it is entirely possible to operate the ZF transmission without interruption of power. Such is discussed in Bucknor at col. 11, lines 32-37. Therefore, it would have been obvious to one of ordinary skill in this art to operate the ZF transmission without interruption of power or traction. 
	Regarding claim 8, ZF doesn’t apparently discuss actuators or signals, but Bucknor discusses same at col 7 under “General Operating Considerations” where a controller with signals is discussed and actuators are assumed for the clutches. Therefore, it would have been obvious to one of ordinary skill in this art to provide the same for the ZF transmission since they are very similar. 
	Regarding claim 9, ZF doesn’t show a battery or a controller but Bucknor shows those 86 and 88 respectively. An inverter is a type of controller and thus is included under “controller”. It would have been obvious to one of ordinary skill in this art to provide the same for ZF since the electric motor therein requires such pair of devices to actually be able to function. 
	Regarding claim 10, both Bucknor and ZF are hybrid drivetrains. 

	Regarding claim 13, Bucknor at col 7 under “General Operating Considerations” discusses an ECU which is normally some kind of computer controller electronic device for regulating the functioning of the transmission by receiving signals and outputting commands to actuators and other devices to achieve the desired result. It would have been obvious to one of ordinary skill in this art to provide such a controller for ZF because something like this is required for the ZF transmission to function at all and be useable for a hybrid drivetrain of a vehicle. 
Allowable Subject Matter
Claim 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  It would not have been obvious to one of ordinary skill in this art to add a fourth clutch as recited in the claim.
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 03 February 2020 have been considered by the examiner. 

The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Dirk Wright/
Primary Examiner
Art Unit 3659



Friday, March 19, 2021